Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-9-2005

King v. Holt
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3678




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"King v. Holt" (2005). 2005 Decisions. Paper 241.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/241


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-20                                                       NOT PRECEDENTIAL

                     UNITED STATES COURT OF APPEALS
                          FOR THE THIRD CIRCUIT

                                    NO. 05-3678
                                 ________________

                                  DARNELL KING,

                                           Appellant

                                             v.

                                 RONALD R. HOLT

                     ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                            (D.C. Civ. No. 05-cv-00709 )
                   District Judge: Honorable A. Richard Caputo
                  _______________________________________


Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                October 20, 2005

            Before: SLOVITER, MCKEE AND FISHER, Circuit Judges.

                              (Filed: November 9, 2005)


                             _______________________

                                     OPINION
                             _______________________

PER CURIAM

     Darnell King appeals the District Court’s order dismissing his petition filed
pursuant to 28 U.S.C. § 2241. The background of this case and the details of King’s

claims are well-known to the parties, set forth in the District Court’s opinion, and need

not be discussed at length. In his petition, King alleged that his 210 month sentence for

extortion was unconstitutionally enhanced by prior state court convictions. The District

Court dismissed the petition, and King filed a timely notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. King’s § 2241 petition may not be

entertained unless a motion under § 2255 is “inadequate or ineffective to test the legality

of his detention.” 28 U.S.C. § 2255. Previous unsuccessful § 2255 motions are not

sufficient to show that a § 2255 motion is inadequate or ineffective. Litterio v. Parker,

369 F.2d 395, 396 (3d Cir. 1966); See also In re Dorsainvil, 119 F.3d 245, 251 (3d Cir.

1997). We agree with the District Court that it lacked jurisdiction over King’s petition.

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For essentially the reasons set forth by the District

Court, we will summarily affirm the District Court’s July 20, 2005 order. See Third

Circuit I.O.P. 10.6.




                                           2